Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 10, 2022

                                     No. 04-22-00470-CR

                                   Isaac Barron SALGADO,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CR3958W
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
       Pursuant to a plea bargain, appellant was placed on community supervision in April
2021. On February 7, 2022, the trial court signed an “Order Amending Conditions of
Community Supervision.” On August 4, 2022, appellant filed a pro se “Motion for Leave to File
Notice of Appeal.”

        It appears this court lacks jurisdiction over appellant’s appeal from the order modifying
the conditions of his community supervision. See Davis v. State, 195 S.W.3d 708, 710-11 (Tex.
Crim. App. 2006); Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977); Vargas v. State,
No. 04-21-00508-CR, 2021 WL 5910714, at *1 (Tex. App.—San Antonio Dec. 15, 2021, no
pet.) (per curiam) (mem. op., not designated for publication). Therefore, appellant is ORDERED
to show cause in writing no later than August 25, 2022 why this appeal should not be dismissed
for lack of jurisdiction. If appellant fails to respond by August 25, 2022 this appeal will be
dismissed.

       Appellant’s pro se motion for leave and all other appellate deadlines are held in abeyance
pending further order of this court.


                                                    _________________________________
                                                    Lori I. Valenzuela, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court